This appeal is from judgments in favor of plaintiffs, rendered by the District Court judge, sitting without a jury. The suit was to recover for damages to certain sewing machines that were owned by plaintiffs but were in the car driven by their bailee when it came into collision with the car driven by defendant. The collision took place at a right-angle street intersection during daytime. The District Court found as a fact that defendant's negligence was the sole and proximate cause of the action. Our examination of the evidence discloses ample evidence to support such a finding.
The judgments appealed from are affirmed, with costs. *Page 292